IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-30631
                          Conference Calendar



SCOTT HARRISON,

                                           Plaintiff-Appellant,

versus

STATE OF LOUISIANA, ET AL.,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 94-CV-1665
                        - - - - - - - - - -
                           April 15, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Scott Harrison appeals the dismissal of his 42 U.S.C. § 1983

civil rights complaint.    We have reviewed the record and

Harrison’s brief and find no error in the reasoning of the

district court.     See Harrison v. State of Louisiana, No. 94-1665-

LC (W.D. La. Jan. 23, 1995) (unpublished); Harrison v. State of

Louisiana, No. 94-1665-LC (W.D. La. May 13, 1996) (unpublished).

     Harrison’s appeal is without arguable merit and, thus,

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                           No. 96-30631
                               - 2 -

1983).   Because the appeal is frivolous, it is DISMISSED.    See

5th Cir. R. 42.2.

     Harrison is cautioned that any future frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.   Harrison is cautioned further to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.